Order entered December 14, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01207-CV

                          IN THE INTEREST OF A.G., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 14-1176-W

                                            ORDER
       Before the Court is appellant’s December 12, 2016 second motion of extension of time to

file a brief. We GRANT appellant’s motion and ORDER the brief received on December 12,

2016 filed as of the date of this order. Appellee’s brief is due by January 3, 2016.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE